Citation Nr: 0930710	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1951 to November 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for right ankle sprain, rated 0 percent, 
effective in October 2007 (from the date of claim).  A May 
2007 rating decision increased the rating to 10 percent, also 
effective from the date of the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2008). 

In his June 2007 Substantive Appeal the Veteran indicated 
that his right ankle disability had been evaluated that same 
month at the Gem City Bone and Joint Clinic.  He alleged that 
the report of such evaluation supports his claim for an 
increased rating.  Such report is not associated with the 
claims file, and there is no indication that it was sought.  
As a report of evaluation or treatment of a disability for 
which an increased rating is sought during the period of time 
under consideration is clearly pertinent evidence as to the 
claim for increase, such evidence (along with any records of 
subsequent treatment or evaluation) must be secured for 
association with the claims file.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment and/or 
evaluation he has received for his right 
ankle disability (records of which are not 
already associated with his claims file), 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
June 2007 records from the Gem City Bone 
and Joint Clinic.   The RO should obtain 
for the record copies of the complete 
records of all such treatment and 
evaluation from the identified sources. 

2.  The RO should arrange for any further 
development suggested by the results of 
the development sought above (e.g., 
another VA examination if records received 
suggest increasing disability.)  Then the 
RO should re-adjudicate the claim for 
increase.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
